DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 03/10/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.
Examiner acknowledges the canceling of claims 3, 5 and 8 and the amending of claims 1, 2, 4 and 9, filed on 09/19/2022.
Claims 1, 2, 4 and 6-7 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382), Song-Bae (from IDS, KR20060047198A) and Guo et. al. (Chemistry and pharmacology of the herb pair Flos Lonicerae japonicae-Forsythiae fructus, Chinese Medicine, 2015, 10:16). This is a newly formed rejection based on the amendments filed on 09/19/2022.
Mingkui teaches a pharmaceutical composition which comprises a plant extract having anticancer activity. Mingkui discloses crushing of the plant Anemone raddeana (see abstract) and adding water to the Anemone raddeana. Mingkui also discloses extracting with 95% ethanol 3 times and ethyl acetate 4 times and combining the extracts recovered with n-butanol and then heat hydrolyzing at 80 degrees Celsius (see page 378, materials and methods). 
Mingkui also discloses the step of HPLC or high throughput liquid chromatography and silica gel column to separate pure product (see page 379, top left) and the use of chloroform and methanol to eluate the product, which would be the same as instant claim 1, iv)-vi) of the instant invention which describes the liquid chromatography and adding organic solvents to eluate.
Mingkui does not specifically teach the fermentation step for hydrolysis or the other plant extract being from Lonicera species or the additional plant extract being Pulsatilla koreana.
Regarding claim 7, Mingkui teaches wherein the tumors are solid (see page 2, right column).
Song-Bae’s general disclosure is to a method of improving anticancer effects of Pulsatillae radix through the fermentation hydrolysis of specific compounds in order to treat cancer (see abstract).
Regarding claim1, Song-Bae teaches that “Plant cells with glycosides contain enzymes that break them down, or glycosidases. In order to maintain the natural structure of glycoside extraction, it is a prerequisite to inactivate this enzyme prior to the extraction operation. Under normal organic solvent extraction conditions, this enzyme is inactivated and does not work” (see Conditions for Mass Production of SB365 from Baekduong) and through the fermentation process, hydrolysis reactions occur for saponins that produce anticancer agents (see abstract). More, specifically Song-Bae teaches that they found that hydrolyzing the extracts through fermentation significantly improved the anticancer activities as opposed to the use of acid or alkali conditions, which may target other components in the extract (see SB365). Song-Bae additionally uses organic solvents in the extraction process, as claimed (see experimental example 1).
Regarding claim 2, Song-Bae teaches ultrasonic shaking for 10 minutes (see examples 1-4 and 7) which is also known as sonication.
Regarding claim 4, Song-Bae does not specifically teach that the anticancer saponin content of the plant extract is 15 to 110-fold improved relative to the extract from Anemone raddeana and flowers of Lonicera japonica that had not undergone the fermentation process, and wherein the anticancer saponin is at least one selected from the group consisting of hederagenin 3--0-D-glucopyranosyl-(1-4)-3-D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl- (1-2)-a-L-arabinopyranoside, and oleanolic acid 3-O-a-L-rhamnopyranosyl-(1-2)-[j3-D- glucopyranosyl-(1 -4)1 -a-L-arabinopyranosid, however the anticancer effect can be improved upon by any person having skill in the art, specifically through concentration and dosing optimization. Also, if the extract of the same plant species were extracted in the same manner (with an organic solvent of lower alcohols as claimed in claim 1 and in specs at page 8) and put through the same hydrolysis process (through fermentation hydrolysis) then the activity would be expected to be the same as claimed because the components of the composition are structurally the same and were extracted in the same manner. Additionally, the activity has already been described of the plants extracted in this manner thus the same compounds would have been expected to be extracted out from the plants.
Regarding claim 6, Song-Bae also teaches wherein the composition can further comprise of 3- O - [O α- L-ramnopyranosyl- (1 → 2)-[ O - β -D-glucopyranosyl- (1 → 4)] α- L-arabinofyranosyl] hederazinine, which is shown to have anticancer activity and thus would act as an anticancer agent (see abstract).
Guo’s general disclosure is a scientific report on the chemistry and pharmacology of Flos Lonicerae japonicae (FLJ) and Forsythiae fructus (FF) (see abstract).
Guo teaches “more than 140 compounds have been isolated from FLJ, including flavonoids, iridoids, organic acids, and saponins. Compounds identified from FLJ are listed in Table 1, including chlorogenic acid, luteolin, loganin, and loniceroside A” (see page 1, last para.).
Guo teaches wherein FLJ alcohol extracts along with photodynamic therapy exhibited significant cytotoxicity in CH27 cells in a concentration of 50-150 ug/mL. Guo also teaches “Treatment with FLJ aqueous extract (100 μg/mL) was associated with increased stimulatory phosphorylation of c-Jun amino-terminal kinase and p38 in HepG2 cells, similar to the mitogen-activated protein kinase activation profile of protocatechuic acid [39]. This aqueous extract also decreased the viability of HepG2 cells to 50 % and triggered HepG2 cell death in a c-Jun amino-terminal kinase-dependent manner” (see page 9, detoxifying: antitumor activity).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of Mingkui, Song-Bae and Guo to create the instant composition because the hydrolysis (specifically through fermentation) of the saponins from these specific plant species have already been shown to have anticancer activity and combining them into a single composition to create an anticancer composition with the expectation of creating a composition with their combined activities would have been prima facie obvious.
It would have been obvious to select any of these described plant species for creating the extracts and combining them before hydrolyzing through fermentation because the process of hydrolysis specifically through fermentation to obtain an anti-cancer composition is already described in the art for these specific species. The hydrolyzed plant extracts would be expected to have higher activity when they are combined together as opposed to being on their own. Thus, any person having skill in the art could easily select the Pulsatilla koreana species to create the medium in the first step and then select the Lonicera japonica species and Anemne raddeana to extract, then add together all of the ingredients before the fermentation step which would ultimately hydrolyze the active plant compounds. 
Mingkui teaches the same extraction of the same species (Anemone raddeana) with the added hydrolysis step for creating an anti-cancer composition. Song-Bae also teaches the Pulsatillae koreana (Bae Gi-hwan) species and teaches importantly “In order to maintain the natural structure of glycoside extraction, it is a prerequisite to inactivate this enzyme prior to the extraction operation. Under normal organic solvent extraction conditions, this enzyme is inactivated and does not work” (see Conditions for Mass Production of SB365 from Baekduong) and through the fermentation process, hydrolysis reactions occur for saponins that produce anticancer agents”. Additionally, Guo teaches wherein the alcoholic extract of Lonicera japonica is effective as an anti-cancer agent through target cell death. Thus, with the knowledge presented by Song-Bae, one would want to hydrolyze each of the extracts in order to significantly improve the anticancer activities without targeting other components in the extracts. 
The examination is to the final product and the applicant has created claims to a product-by-process. The final product does not appear to be any different than the combined hydrolyzed plant extracts which have already been described in the prior art for having greater anticancer activity when the extracts are put through a fermentation process. Thus, there would be a great expectation of success in arriving at the instantly claimed invention, through the prior art used in this office action.

Claim 4 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Mingkui (Anti-tumor Activity of Crude Saponin from Anemone raddeana Regel, Chin J Appl Environ Biol, 2008, 14(3):378-382), Song-Bae (from IDS, KR20060047198A) and Guo et. al. (Chemistry and pharmacology of the herb pair Flos Lonicerae japonicae-Forsythiae fructus, Chinese Medicine, 2015, 10:16) as applied to claims 1, 2, 4 and 6-7 above, and further in view of Song-Bae (IDS-KR2006-0092158), herein after referred to as Song-Bae2. This is a new rejection based on the amendments filed on 09/19/2022.
The combined prior teachings of Mingkui, Song-Bae and Guo each teach the instant composition however are silent on the composition comprising the compound hederagenin 3--0-D-glucopyranosyl-(1-4)-3-D-glucopyranosyl-(1-3)-a-L-rhamnopyranosyl- (1-2)-a-L-arabinopyranoside of claim 4. 
Song-Bae2 general disclosure is to isolated saponins from pulsatillae radix for anti-solid tumor compositions (see abstract).
Song-Bae2 teaches a saponin from Pulsatillae koreana useful in treating solid tumors, specifically P-17 (3 -O- [O -β- D - glucoside pyrazol nosil - (1 → 4) -O- β- D - glucoside pyrazol nosil - (1 → 3) -O- α -L - ramno pyrazol nosil - (1 → 2) -α- L - arabino-pyrazol nosil] Hedera angiogenin (3 -O- [O-β- D - glucopyranosyl - (1 → 4) -O-β- D - glucopyranosyl - (1 → 3) -O-α- L - rhamnopyranosyl - (1 → 2) -α- L - arabinopyranosyl] hederagenin) (see page 4 at bottom) which is the same compound claimed in instant claim 4. 
Therefore, it would have been obvious at the effective filing date to include the compound of instant claim 4, because Song-Bae2 teaches that this compound is useful in treating solid-tumors and this is what the applicant is also claiming. It would have been obvious to include this compound in with the combined composition taught by Mingkui, Song-Bae and Guo in order to create a composition which would have greater anticancer activity. Combining extracts and compounds from those extracts, from the same plant species, each known to have anticancer activities into a single composition and expecting to create a composition with their combined activities is prima facie obvious.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. The applicant argues that Mingkui and Song-Bae’s extraction process is different from the instantly claimed and would thus bring about different compositions. However, the applicant claims an extract being prepared by the process of first adding distilled water to a plant of a particular species and grinding to prepare a medium. Adding an organic solvent to extract from a particular plant species. Mingkui teaches each of these extraction steps for the same plant species. Additionally, Mingkui teaches the step of hydrolyzing the extract through heat however, Song-Bae teaches that hydrolysis through fermentation (of the same species used in the instant application) would bring about extracts having greater anticancer efficacy, something the instant application is trying to teach. Mingkui teaches the use of extracting with an organic solvent as claimed and the solvent is a lower alcohol form C1-C4 (see instant specs at top of page 8, “The plant extract in the second step may be an extract obtained with at least one solvent selected from the group 8consisting of a lower alcohol of C1 to C4, acetone, ethyl acetate,). Thus, the same organic solvent used on the same plant species would be expected to extract out the same compounds. The process is then taught to have gone through a hydrolysis step for creating a stronger more active extract, same as the instant applicant has done. The mere fact that Mingkui has an additional extraction step with that of another organic solvent, however still one in which the applicant states to be used in the extraction process, is something that would be permitted with the applicants use of the term “comprising” in the claim language. 
The applicant has amended the claims to incorporate additional species of plant extracts into claim 1 and argues that these are not taught in the referenced prior art, however the office brings in Guo to remedy one of the missing species claimed. The applicant argues that the same process is not taught because it is not taught in the specific manner as claimed by the applicant. The examination is ultimately to the product itself, with consideration to the process of creating that product. The applicant is claiming essentially a combined extract of particular species of plants wherein the plants undergo a hydrolysis step to bring about an anticancer composition comprising the active ingredients of those plant species. The prior art teaches individually the anticancer properties of these plant species, brought about with through the extraction process using the same solvents and the art also teaches how to enhance the anticancer activity through hydrolysis, specifically through fermentation. Thus, it would have been prima facie obvious in combining the extracts/mediums in the same manner as the instantly claimed steps to create the instant composition because it would be expected to have an activity than any one of these when used alone.
Song-Bae teaches wherein aging the Baekduong (Pulsatilla koreana) with water before fermentation brings about 18-44 times higher the amount of active ingredients (see experimental example 1). Thus, using this plant species in step one to create the medium before adding Mingkui’s extraction process of the Anemone raddeana, with that of Guo’s Lonicera japonica would have been obvious. This is directed to an extraction process which brings about the same components as the prior art. The applicant may have found a different compound (see instant claim 4) from what is described of the prior art, but that does not make the composition patentably distinct. The prior arts process would extract out the same compounds because the same solvents are used and the same hydrolysis is taught. 
The applicant argues that Song-Bae’s disclosure cannot remedy the fact that Mingkui does not teach hydrolysis through fermentation because Song-Bae’s disclosure is to a specific compound not claimed by the applicant. Both Song-Bae and the instant applicant make broader claims and implications to the use of the extracts of Baekduong also known as the dried root of Pulsatilla koreana and so the use of these extracts would have been obvious. Because Song-Bae found a particular compound which stands out as highly useful as an anticancer agent does not take away form the overall benefits of the extraction process and extracts themselves.
The applicant argues that claimed invention would have been unobvious because of an unexpected result. The applicant claims shows data represented in table 1 and table 3 which shows that the combined hydrolyzed extracts are greater than the unhydrolyzed extracts when not combined. This evidence does not support an unexpected result because this would have been expected given the prior art. Both Mingkui and Song-Bae teach that hydrolysis is needed in the extraction process and Song-Bae teaches that fermentation hydrolysis brings about extracts with greater anticancer properties. If you look at instant table 1 and add compare the data for example 1-3 (the combined Anemone raddeana, Lonicera species and Pulsatilla koreana) with that of example 1-4 (hydrolyzed Anemone raddeana) and to example 1-7 (hydrolyzed Pulsatilla koreana and Lonicera species) the effects of adding examples 1-4 and 1-7 together are for the most part greater than the concentrations found when combined in the manner of the instant application for example 1-3. The same is to be said for Table 3. Compare example 1-3 to combined examples 1-4 and 1-7 and the combined examples are greater than that of the instant formulation example 1-3, thus the results are simply additive and not unexpected. 
The applicant’s final arguments pertaining to the rejections made to claims 3, 5 and 7 are wherein the prior art does not teach the steps of combining the medium of the plants in the first step with the extract of the second step and fermenting the combination thus resulting in the pharmaceutical composition, however this argument is not found persuasive for the same reasons just stated above and again here; Song-Bae teaches wherein aging the Baekduong (Pulsatilla koreana) with water before fermentation brings about 18-44 times higher the amount of active ingredients (see experimental example 1). Thus, using this plant species in step one to create the medium before adding Mingkui’s extraction process of the Anemone raddeana, with that of Guo’s Lonicera japonica would have been obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655